Citation Nr: 1121029	
Decision Date: 05/31/11    Archive Date: 06/06/11

DOCKET NO.  07-05 171	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North Little Rock, Arkansas


THE ISSUES

1.  Entitlement to service connection for a right shoulder disorder.

2.  Entitlement to an increased rating for residuals of a left knee injury with chondromalacia, currently evaluated as 10 percent disabling.

3.  Entitlement to an increased rating for bilateral flat feet, currently evaluated as 10 percent disabling.

4.  Entitlement to an increased rating for post-operative residuals of a left shoulder injury with partial tear of the supraspinatus tendon and rotator cuff, loose osteochondritis body, and degenerative arthritis, currently evaluated as 20 percent disabling.

5.  Entitlement to an increased rating for residuals of a thoracic spine injury, evaluated as 20 percent disabling prior to October 5, 2009, and 40 percent disabling as of such date.  


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Veteran


ATTORNEY FOR THE BOARD

Stephanie L. Caucutt, Associate Counsel


INTRODUCTION

The Veteran served on active duty from November 1990 to July 1991.  He also had a period of active duty for training (ACDUTRA) from May 1989 to November 1989.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from January 2006, August 2006, May 2007, and February 2008 rating determinations of a Regional Office (RO) of the Department of Veterans Affairs (VA) in North Little Rock, Arkansas.  The issues now before the Board were remanded in August 2009 for further evidentiary and procedural development.  As discussed below, the Board finds that there was substantial compliance with its remand with respect to those issues decided herein and that it may therefore proceed with a determination as to these issues at this time.  See Stegall v. West, 11 Vet. App. 268 (1998).

The Veteran testified before the undersigned Veterans Law Judge in May 2009; a transcript of that hearing is associated with the claims folder.

In November 2006, the Veteran submitted a statement asserting that left ulnar neuropathy, diagnosed by a nerve conduction velocity study conducted in January 2006, is associated with his service-connected left shoulder disability.  A review of the claims file reveals that the Agency of Original Jurisdiction (AOJ) previously denied service connection for left cubital tunnel syndrome (a.k.a. ulnar neuropathy) by rating decision dated in October 1999.  There is no indication that the issue has been readjudicated by the AOJ.  Therefore, the Board does not have jurisdiction over this claim to reopen, and it is REFERRED to the AOJ for appropriate action.  

The issue of entitlement to an increased rating for residuals of a left knee injury with chondromalacia is addressed in the REMAND portion of the decision below and is REMANDED to the RO via the Appeals Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  The competent and credible evidence is, at the very least, in equipoise as to whether the Veteran has residuals of a right shoulder sprain, contusion-type, sustained in service.

2.  Prior to November 2, 2006, bilateral flat feet is productive of no more than moderate impairment as evidenced by subjective complaints of pain and fatigue somewhat relieved by orthotics and objective pain on manipulation and use of the feet; there is no clinical evidence of severe or pronounced impairment with symptoms such as marked deformity of the feet, accentuated pain on manipulation and use, swelling on use, characteristic callosities, extreme tenderness of plantar surfaces of the feet, or marked inward displacement and severe spasm of the tendo achillis.  

3.  As of November 2, 2006, bilateral flat feet is productive of no more than severe impairment as evidenced by subjective complaints of pain and fatigue somewhat relieved by orthotics, accentuated pain on manipulation and use of the feet, objective evidence of pronation, and pinch calluses; there is no clinical evidence of pronounced impairment with symptoms such as marked pronation, extreme tenderness of plantar surfaces of the feet, or marked inward displacement and severe spasm of the tendo achillis.  

4.  Post-operative residuals of a left shoulder injury with partial tear of the supraspinatus tendon and rotator cuff, loose osteochondritis body, and degenerative arthritis, have been manifested throughout this appeal by subjective complaints of pain and weakness with objective evidence of arm elevation and abduction limited to no fewer than 70 degrees and 80 degrees, respectively; the competent and probative evidence fails to demonstrate any residual muscle disability, including atrophy, and there is no indication of any ankylosis of the joint, fibrous union of the humerus, false flail joint, or flail shoulder.  

5.  Prior to May 27, 2009, residuals of a thoracic spine injury are not shown to be manifested by forward flexion of 30 degrees or less or ankylosis (favorable or unfavorable); there is also no competent evidence of associated neurological impairment or incapacitating episodes.  

6.  As of May 27, 2009, residuals of a thoracic spine injury are manifested by forward flexion of 30 degrees, however, there is no competent evidence of ankylosis (favorable or unfavorable), associated neurological impairment, or incapacitating episodes.


CONCLUSIONS OF LAW

1.  Residuals of a right shoulder sprain, contusion-type, were incurred during the Veteran's active military service.  38 U.S.C.A. §§ 1110, 5017 (West 2002); 38 C.F.R. § 3.303 (2010).

2.  The criteria for a disability rating in excess of 10 percent have not been met for bilateral flat feet prior to November 2, 2006.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5276 (2010).

3.  The criteria for a disability rating of 30 percent, and no higher, have been met for bilateral flat feet as of November 2, 2006.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5276 (2010).

4.  The criteria for a disability rating in excess of 20 percent for post-operative residuals of a left shoulder injury with partial tear of the supraspinatus tendon and rotator cuff, loose osteochondritis body, and degenerative arthritis have not been met.  38 U.S.C.A. §§ 1151, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5201 (2010).

5.  The criteria for a disability rating in excess of 20 percent have not been met for residuals of a thoracic spine injury prior to May 27, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2010).

6.  The criteria for a disability rating of 40 percent, and no higher, have been met for residuals of a thoracic spine injury as of May 27, 2009.  38 U.S.C.A. §§ 1155, 5107 (West 2002); 38 C.F.R. §§ 4.1, 4.3, 4.7, 4.10, 4.40, 4.45, 4.71a, Diagnostic Code 5237 (2010).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

VA's Duties to Notify and Assist

Under the Veterans Claims Assistance Act (VCAA), when VA receives a complete or substantially complete application for benefits, it must (1) notify the claimant of the information and evidence not of record that is necessary to substantiate a claim, (2) which information and evidence VA will obtain, (3) and which information and evidence the claimant is expected to provide.  38 U.S.C.A. § 5103(a) (West 2002 & Supp. 2010); 38 C.F.R. § 3.159 (2010).  

In this case, the Board is granting in full the benefit sought on appeal as it pertains to his claim for service connection for a right shoulder disorder.  Accordingly, assuming, without deciding, that any error was committed with respect to either the duty to notify or the duty to assist, such error was harmless and will not be further discussed.  As for the increased rating claims decided herein, a review of the claims file reveals that a December 2008 letter satisfied VA's duty to notify requirements.  See Vazquez-Flores v. Shinseki, 580 F.3d 1270 (Fed. Cir. 2009), Dingess v. Nicholson, 19 Vet. App. 473, 484 (2006).  Ideally, this letter should have been provided to the Veteran prior to the adjudication of his claims.  Pelegrini v. Principi, 18 Vet. App. 112, 120 (2004).  Nevertheless, the Board finds that there is no prejudice in proceeding with its determination because following the issuance of the fully compliant December 2008 letter the entire record was reviewed and the claims were readjudicated in a November 2011 supplemental statement of the case.  See Prickett v. Nicholson, 20 Vet. App. 370, 376 (2006) (noting that a VCAA timing defect may be cured by the issuance of fully compliant notification followed by a re-adjudication of the claim).  

Turning to VA's duty to assist, the Board finds that VA has fulfilled its duty to assist the Veteran in making reasonable efforts to identify and obtain relevant records in support of his claim and providing adequate VA examinations.  38 U.S.C.A. § 5103A (West 2002); 38 C.F.R. §§ 3.159(c), 4.2 (2010).  The Veteran's service treatment records are on file, as well as all relevant and available VA and non-VA treatment records, including records associated with his social security disability file.  The Veteran has not identified any additional relevant, outstanding records that need to be obtained before deciding these claims.  

The Board acknowledges that records pertaining to the Veteran's disability retirement with the United States Postal Service (USPS) were not obtained, as requested.  However, following multiple requests to various agencies, including the National Personnel Records Center, the Office of Personnel Management, and the USPS, for such records, the VA concluded that further efforts to obtain such records would be futile.  Consistent with its duty to provide a claimant with oral or written notice of that fact which identifies the records not obtained, an explanation of VA's efforts to obtain the records, a description of any further action VA will take regarding the claim, including notice that VA will decide the claim based on the evidence of record unless the claimant submits the records, and notice that the claimant is ultimately responsible for providing the evidence, the VA notified the Veteran of its efforts and the fact that it had concluded these records were unavailable by letter dated in March 2010.  See 38 C.F.R. § 3.159(e) (2010).  

In addition to the above development, the Veteran was afforded multiple VA examinations during the pendency of this appeal which the Board finds adequate for rating purposes.  See 38 C.F.R. § 4.2; see also Barr v. Nicholson; 21 Vet. App. 303, 311 (2007); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  As discussed in more detail below, these examination reports contain clinical findings that are relevant to the diagnostic criteria used to evaluate the Veteran's disabilities on appeal and contain sufficient discussion as to the functional impact of such disabilities and their related symptoms on the Veteran's daily life and occupational functioning.  The examination reports also reflect that the Veteran's claims file was reviewed in conjunction with the clinical evaluations; thus, the findings and conclusions provided reflect consideration of the entire history of the Veteran's disability picture.  

Under the circumstances of this case, "the record has been fully developed," and it is difficult to discern what additional guidance VA could have provided to the Veteran regarding what further evidence he should submit to substantiate his claims.  Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  Therefore, the Board is satisfied that VA has complied with the duty to assist requirements of the VCAA and the implementing regulations and the record is ready for appellate review.  

Compliance with Prior Board Remand(s)

The Board previously remanded this appeal in August 2009 for the purpose of (1) requesting information about and obtaining records pertaining to the Veteran's disability retirement from the USPS; (2) obtaining records pertaining to his social security disability benefits claim; (3) obtaining treatment records from the North Little Rock VA Medical Center dated from April 2009 through the present; and, (4) providing VA examinations to assess the severity and scope of his disabilities on appeal.  As discussed above, all relevant and available evidence was associated with the claims file, and for those records not available (i.e., USPS disability retirement records), VA fulfilled its duty to make reasonable efforts and notify the Veteran of its failure to obtain such records.  Additionally, the Veteran underwent VA examinations which, as previously discussed, are adequate for rating purposes.  Thus, it appears that there was substantial compliance with the August 2009 remand directives and the Board may continue with its determination.  See Stegall v. West, 11 Vet. App. 268, 271 (1998); see also D'Aries v. Peake, 22 Vet. App. 97, 105 (2008); Dyment v. West, 13 Vet. App. 141, 146-47 (1999).  

Legal Criteria and Analysis

Service Connection

The Veteran contends that he is entitled to service connection for a right shoulder disorder.  It is his assertion that such disorder is the result of the same March 1991 accident that led to his service-connected left shoulder, cervical spine, and thoracic spine disabilities.  In this accident, the Veteran was thrown from a truck and landed on the ground.  

Pertinent VA law and regulations provide that service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. § 3.303 (2010).  Generally, this requires (1) the existence of a present disability; (2) in-service incurrence or aggravation of a disease or injury; and (3) a causal relationship between the present disability and the disease or injury incurred or aggravated during service.  Shedden v. Principi, 381 F.3d 1163, 1167 (Fed. Cir. 2004); 38 C.F.R. § 3.303(d).  

Here, the Veteran's service treatment records reflect that while he reported landing on his left shoulder and upper back when he hit the pavement, and while only a diagnosis of left shoulder contusion was provided upon discharge, he did, in fact, complain of bilateral shoulder pain throughout his hospitalization.  Additionally, subsequent assessments during service (in May 1991 and June 1991) show continued complaints of pain while lifting his arms overhead.  The Veteran did not undergo a service separation examination.  Post-service contemporaneous evidence is relatively silent for any mention of right shoulder problems.  However, he did mention aching pains in his shoulders and neck in an October 1993 written statement.  An April 1997 private treatment report also notes a history of pain in the back and shoulders.  A VA telephone triage note reflects that the Veteran reported a one-week history of right shoulder without trauma in November 1999.  Finally, a September 2005 occupational therapy assessment indicates the Veteran experiences bilateral shoulder pain.  

The Board acknowledges that the absence of a diagnosed injury or disability during service with only vague and intermittent complaints since service weighs against the Veteran's claim that he has a current right shoulder disorder that is related to his March 1991 accident.  However, in July 2006, the Veteran was evaluated by the VA at a joints examination and diagnosed with a "[h]istory of injury left shoulder and right shoulder sprain contusion type."  The report reflects that the claims file was reviewed in conjunction with the physical examination and, pertinent to the examiner, revealed a history of the Veteran being thrown from a truck in service and injuring his back, neck, and shoulders.  The report also contains reference to the fact that the Veteran's post-service career is a mail carrier, that he underwent a left shoulder arthroscopy in 2000 which was essentially negative, and that he reported a history of tightness and pain in the neck and shoulders since approximately 2000.  Clinical examination failed to reveal any residual neurologic deficits and, per the examiner, the Veteran was adjudged to have minimal functional limitation due to pain, fatigue, weakness, etc.  Nevertheless, it was acknowledged that the Veteran complained of painful passive and active movement which resulted in reduced range of motion.  

Relevant to the current determination, the results of the July 2006 VA examination identify positive clinical findings which were adjudged by the examiner to result in some, albeit minimal, functional limitation in the Veteran's right shoulder.  Thus, there is evidence of a current disability for which compensation may be paid.  See Brammer v. Derwinski, 3 Vet. App. 223 (1992).  As for the examiner's diagnosis of a "[h]istory of injury . . . right shoulder sprain contusion type," the Board is of the opinion that this diagnosis clearly attributes the Veteran's current right shoulder problems to his in-service accident.  In this regard, the only right shoulder injury mentioned in the examiner's review of the pertinent history is the in-service accident with subsequent bilateral shoulder complaints.  Thus, it is not clear what other injury/event the examiner could be referencing.  Furthermore, the fact that the examiner listed the left and right shoulder injuries together tends to suggest that they share a common etiology, i.e., the in-service accident.  

To establish service connection, there need only be evidence that there is a current disability that has resulted from a disease or injury that occurred in the line of duty.  Sanchez-Benitez v. Principi, 259 F.3d 1356, 1360-61 (Fed. Cir. 2001).  In some cases, a diagnosis based on history may provide a basis for such award.  Sanchez-Benitez v. West, 13 Vet. App. 282, 285 (1999), vacated on other grounds Sanchez-Benitez v. Principi, 259 F.3d 1355 (Fed. Cir. 2001).  Here, after listening to the Veteran's lay history, reviewing the claims file, and performing an examination, the July 2006 VA examiner made a medical judgment that the Veteran's March 1991 in-service accident resulted in a contusion-type sprain injury of the right shoulder which is characterized by painful, restricted movement.  Absent any competent evidence that the history and findings relied upon by the July 2006 examiner are incorrect, the Board finds this opinion to be adequate upon which to make a determination.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008); Stefl v. Nicholson, 21 Vet. App. 120, 123 (2007).  

With consideration of the diagnosis provided by the July 2006 examiner, the Board finds that, at the very least, it can be said that there is genuine equipoise as to whether the Veteran's current right shoulder complaints and clinical findings are related to his in-service accident in which he complained of right shoulder pain.  Affording all reasonable doubt in favor of the Veteran, the Board finds that service connection should therefore be granted for residuals of a right shoulder sprain, contusion-type.  38 U.S.C.A. § 5107(b) (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).



Increased Ratings

By way of background, disability evaluations are determined by applying the criteria set forth in the VA Schedule for Rating Disabilities (Rating Schedule), found in 38 C.F.R. Part 4.  The Board attempts to determine the extent to which a veteran's service-connected disability adversely affects his ability to function under the ordinary conditions of daily life, and the assigned rating is based, as far as practicable, upon the average impairment of earning capacity in civil occupations.  38 U.S.C.A. § 1155 (West 2002); 38 C.F.R. §§ 4.1, 4.10 (2010).  Regulations require that where there is a question as to which of two evaluations is to be applied, the higher evaluation will be assigned if the disability picture more nearly approximates the criteria required for that rating; otherwise, the lower rating will be assigned.  38 C.F.R. § 4.7 (2010).  

In the present case, the Board has reviewed the service treatment records and all other evidence of record pertaining to the history of the Veteran's service-connected disabilities on appeal.  Schafrath v. Derwinski, 1 Vet. App. 589 (1991); 38 C.F.R. §§ 4.1, 4.2 (2010).  It has found nothing in the historical record that would lead to the conclusion that the current evidence of record is not adequate for rating purposes.  

Bilateral Flat Feet

The Veteran was previously granted service connection for bilateral flat feet and assigned a 10 percent disability rating pursuant to Diagnostic Code 5276.  In September 2005, the RO received correspondence from the Veteran asserting that he is entitled to a higher evaluation for this disability.  

Initially, the Board observes that the Veteran has been noted to have a number of foot disabilities throughout this appeal including, residuals of a right Achilles tendon repair, tibial tendonitis, sinus tarsi syndrome, arthritis of the feet, metatarsalgia, and plantar fasciitis.  It is true that such disabilities have not been found to be service-connected, to include as secondary to bilateral flat feet.  Relevant to this appeal, however, such disabilities all appear to contribute to the Veteran's general complaints of pain and fatigue with activity and use of the feet.  Since it is impossible to distinguish what degree of functional limitation is due solely to flat feet, as opposed to plantar fasciitis, for example, the Board must attribute all of these overlapping symptoms to his service-connected bilateral flat feet when evaluating what disability rating is appropriate.  See Mittleider v. West, 11 Vet. App. 181, 182 (1998).  This does not mean that separate ratings will be assigned for these various foot disabilities, only that any overlapping symptoms which are not clearly distinguishable from his flat feet will be included in the Board's assessment and attributed wholly to flat feet.  

Pertinent VA regulations provide that moderate bilateral flatfoot with weight-bearing line over or medial to the great toe, inward bowing of the tendo achillis, pain on manipulation and use of the feet, bilateral or unilateral, be rated as 10 percent disabling.  38 C.F.R. § 4.71a, Diagnostic Code 5276 (2010).  Severe bilateral flatfoot, with objective evidence of marked deformity (pronation, abduction, etc.), pain on manipulation and use accentuated, indication of swelling on use, characteristic callosities, is rated as 30 percent disabling.  Id.  Finally, pronounced bilateral flatfoot, with marked pronation, extreme tenderness of plantar surfaces of the feet, marked inward displacement, and severe spasm of the tendo achillis on manipulation, that is not improved by orthopedic shoes or appliances, is rated as 50 percent disabling.  Id. 

Applying the above rating criteria to the competent and credible evidence of record, the Board concludes that the Veteran is entitled to no more than his currently assigned 10 percent rating for the period of the appeal dated prior to November 2, 2006.  In making this determination, the Board has relied on both clinical and lay evidence of record from this period of the appeal which show that while the Veteran complained of chronic foot pain partially relieved by orthotic inserts and occasional swelling with use and demonstrated "moderate" tenderness to palpation during clinical examination, there was no objective evidence of any marked deformity of the foot.  In this regard, an August 2005 X-ray did not even demonstrate flat feet, and the December 2005 VA examiner expressly noted an absence of abnormal weightbearing and proper alignment of the Achilles tendon.  Also relevant to the Board's determination is evidence that the Veteran reported walking between eight and nine miles a day in January 2006 as part of his position as a mail carrier and complained of back, not foot, problems.  Such evidence weighs heavily against a finding that the Veteran's pain on manipulation and use of the feet rose to the level contemplated by a 30 percent rating, namely, "accentuated" or severe.  

On November 2, 2006, however, the Veteran presented to the VA primary care clinic for evaluation of chronic foot pain which became worse with activity.  He was referred to the podiatry clinic, and in December 2006, evaluation revealed mild edema on the Veteran's right foot, mild valgus position of the Achilles tendon, and excessive pronation.  Subsequent examination and treatment by VA and private physicians demonstrated bilateral interdigital maceration with subsequent pinch calluses, continued right foot edema, increased complaints of pain upon manipulation and with activity, painful motion of the feet on clinical examination, and increased pronation.  Such evidence, in the Board's opinion, is more consistent with the symptomatology contemplated by a 30 percent rating.  See 38 C.F.R. § 4.71a, Diagnostic Code 5276.  See also Hart v. Mansfield, 21 Vet. App. 505 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Moreover, following the November 2006 primary care visit, the Veteran continued to have regular visits with VA and private podiatrists, thereby indicating some increase in the severity of his disability necessitating continued evaluation and treatment.  

Although the Board acknowledges the Veteran's own lay assertions regarding the severity of his bilateral foot pain as well as its effects on his daily life, it finds that none of the evidence of record dated throughout this appeal supports a finding that he is entitled to a rating in excess of 30 percent, namely, a 50 percent rating.  It is true that a December 2006 podiatry note describes his pronation as "excessive," that he does not experience complete relief with his orthotics, and that he does complain of tenderness in the plantar surfaces, however, the evidence as a whole does not support a disability picture more characteristic of "pronounced" impairment.  For example, a December 2007 VA examiner, following a review of the claims file and physical examination of the feet, noted that the Veteran is able to walk normally and opined that much of his complaints were not anatomic or consistent with clinical findings.  It was determined that his flat feet disability is "not a limiting factor at this time."  Similarly, a September 2007 VA examiner noted that the Veteran would waffle between "jumping away" with minimal touch and not reacting at all when touched in the same area.  Also relevant to the Board's determination is the fact that while the Veteran did note some problems with completing his job duties secondary to foot pain, the majority of his complaints centered around his back disability.  Finally, at no time during this appeal has there been any competent evidence of marked inward displacement and severe spasm of the tendo Achilles on manipulation, and the October 2009 VA examiner indicated that the Veteran's disability was no more than "moderate" in degree.  

In addition to evaluating whether the Veteran is entitled to a higher rating under Diagnostic Code 5276, consideration has been given to potential application of the various provisions of 38 C.F.R. Parts 3 and 4, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  However, the Board finds no basis upon which to assign a rating in excess of 10 percent prior to November 2, 2006, or in excess of 30 percent as of November 2, 2006, as a review of the record, to include the medical evidence, fails to reveal any additional functional impairment associated with his bilateral flat feet which might warrant consideration of alternate rating codes.  As previously discussed, there is evidence of other foot disabilities, such as tender surgical scarring associated with Achilles tendon repair, arthritis of the toes, metatarsalgia, and plantar fasciitis, and any overlapping symptomatology such as additional pain on manipulation or use of the feet due to these disabilities, has been considered as part of the Veteran's service-connected disability picture.  Separate evaluations will not, however, be assigned solely because the Veteran has these other disabilities, as they have not been shown to be part of his service-connected disability picture.  

Finally, the Board has considered whether the record raises the matter of an extra-schedular rating, as the above determination is based upon application of the pertinent provisions of VA's Rating Schedule.  38 C.F.R. § 3.321(b) (2010).  Such regulation recognizes that in some cases a disability may present exceptional or unusual circumstances with such related factors as marked interference with employment or frequent periods of hospitalization as to render impractical the application of the regular schedular standards.  Id.  In these cases, a referral for consideration of an extra-schedular rating is warranted.  Id.  

Pertinent to the issue of whether referral for extra-schedular consideration is warranted, a comparison between the level of severity and symptomatology of the Veteran's disability with the established criteria found in the Rating Schedule shows that the rating criteria reasonably describes his disability level and symptomatology.  As discussed above, the rating criteria pertinent to evaluating flat feet focuses on any functional loss due to pain as well as any deformity of the foot caused by flat feet.  Since the Veteran has not presented any competent evidence of additional disability due to flat feet other than these, it appears that his symptomatology, as discussed above, is adequately contemplated by the Rating Schedule.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  As such, the Board need not consider whether there are related factors such as frequent hospitalization or marked interference with employment which might warrant referral for extra-schedular consideration.  Id.  It is neither asserted nor shown that his bilateral flat feet alone result in TDIU.  TDIU has already been granted by the AOJ based upon all service connected disabilities.  

Left Shoulder Disability

The Veteran was previously granted service connection for residuals of a left shoulder injury with partial tear of the supraspinatus tendon and rotator cuff, loose osteochondritis body, and degenerative arthritis, and assigned a 20 percent disability rating pursuant to Diagnostic Code 5303-5201.  In April 2006, the RO received correspondence from the Veteran asserting that he is entitled to a higher evaluation for such disability.  

Pertinent to this evaluation, the August 1999 rating decision awarding the Veteran's initial 20 percent rating indicates that the evidence of record at such time demonstrated a muscle injury with decreased strength of the left arm as compared to the right arm and painful movement.  As such, the RO determined that a 20 percent rating was warranted under either Diagnostic Code 5201, for limitation of motion of the arm midway between side and shoulder level, or Diagnostic Code 5303, for moderate to moderately-severe injury of Muscle Group III.  While a hyphenated diagnostic code traditionally represents a disease and the residual condition upon which it is to be rated, it appears that the RO chose in this case to reflect the fact that the Veteran's disability encompassed both a muscle and orthopedic disability, but that it was only assigning one evaluation for the entire disability picture.  See 38 C.F.R. § 4.27 (2010).  

Generally, separate evaluations may be granted for muscle and orthopedic disabilities so long as the symptomatology used to rate each condition is not duplicative or overlapping with the symptomatology used to rate the other condition.  See Esteban v. Brown, 6 Vet. App. 259, 261-62 (1994); 38 C.F.R. § 4.14 (2010).  The Board, in this case, has therefore considered whether the Veteran may be entitled to multiple ratings for service-connected residuals of a left shoulder injury with partial tear of the supraspinatus tendon and rotator cuff, loose osteochondritis body, and degenerative arthritis.  However, while the competent and probative evidence of record at the time of the initial rating demonstrated muscle injury residuals, the evidence relevant to the current rating period fails to show that the Veteran's left shoulder disability is characterized by symptomatology more appropriately rated under the diagnostic criteria pertaining to a muscle injury.  See 38 C.F.R. § 4.56(c) (2010) (stating that for VA rating purposes the cardinal signs and symptoms of muscle disability are loss of power, weakness, lowered threshold of fatigue, fatigue-pain, impairment of incoordination and uncertainty of movement).  In this regard, medical evidence dated throughout this appeal indicates that the Veteran has well-developed, symmetrical musculature of the shoulders with strength measuring five out of five.  It was noted that the Veteran does exhibit pain and weakened movement in his left shoulder, especially with repetitive activities, however, this has not been associated by any clinician with a muscle disability or abnormality.  Under these circumstances, the Board is of the opinion that Diagnostic Code 5303 is no longer appropriate for evaluating the Veteran's left shoulder disability.  See Butts v. Brown, 5 Vet. App. 532, 538-39 (1993) (holding that question of which diagnostic code(s) to apply in a particular claim is a question of fact, and that the Board must explain its reasons for changing any diagnostic code assigned by the agency of original jurisdiction).  

The other diagnostic code used to rate the Veteran's left shoulder disability, Diagnostic Code 5201, does, however, appear to still be appropriate, especially when considering that the Rating Schedule directs degenerative arthritis to be rated according to the applicable limitation of motion criteria.  See 38 C.F.R. § 4.71a, Diagnostic Code 5003 (2010).  Pursuant to Diagnostic Code 5201, a 20 percent rating should be assigned when motion is limited at shoulder level or midway between side and shoulder level and a 30 percent rating when motion is limited to 25 degrees from side.  Id. at Diagnostic Code 5021 (2010).  These ratings represent those available when rating a service-connected disability which affects the minor arm, rather than the major arm.  Major and minor refer to a veteran's handedness, with a higher rating sometimes available for a disability affecting a veteran's dominant hand.  See 38 C.F.R. § 4.69 (2010).  The historical evidence of record, including a September 2005 VA occupational therapy consultation note, indicates that the Veteran is right-handed.  As such, the minor ratings are for application with regard to his left shoulder disability.  

In considering the evidence of record under the laws and regulations as set forth above, the competent and probative evidence of record does not support a disability rating in excess of the currently assigned 20 percent.  In this regard, the examination and treatment reports of record demonstrate that the Veteran's flexion has been limited by painful, weakened movement to no fewer than 70 degrees, as demonstrated at the July 2006 VA examination.  Similarly, abduction has been limited to no fewer than 80 degrees throughout this appeal.  See 38 C.F.R. § 4.71a, Plate I.  As discussed above, a 30 percent rating requires limitation of motion be restricted to 25 degrees from side.  Id. at Diagnostic Code 5201.  This is not shown by any lay or medical evidence dated during this appeal.  

The Board is of the opinion that the aforementioned range of motion findings represent a "worst-case" picture for the Veteran's left shoulder disability during this appeal.  See DeLuca v. Brown, 8 Vet. App. 202, 206-07 (1995) (holding that the VA must consider functional loss due to pain, weakened movement, fatigability, and incoordination when evaluating disabilities of the musculoskeletal system); 38 C.F.R. §§ 4.40, 4.45 (2010).  It notes that both of the above findings were from the July 2006 VA examination in which the examiner noted that the Veteran appeared to self-limit while performing range of motion testing, thereby calling into question the validity of the results.  Such conclusion is further supported when the results of this VA examination are compared with other range of motion findings of record, which tend to show that the Veteran more often demonstrated flexion of approximately 120 degrees and abduction of approximately 100 degrees.  Regardless, the Board has accepted the results of the July 2006 VA examination as competent and probative for rating purposes.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  However, in light of the examiner's comments and the other findings of record, a preponderance of the evidence is against the assignment of a higher rating under Diagnostic Code 5201 at any time during this appeal.  See Hart v. Mansfield, 21 Vet. App. 505 (2007); see also Fenderson v. West, 12 Vet. App. 119, 126 (1999).  

In addition to determining whether the Veteran is entitled to a higher rating under his present Diagnostic Code (5201), consideration has also been given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, as to whether a higher rating may be assigned on the basis of an alternate diagnostic code or whether a separate rating might be assigned for any additional functional impairment associated with the Veteran's service-connected left shoulder disability.  See Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  

With regard to the issue of entitlement to separate evaluations, the Board has already discussed that the Veteran's disability has not been characterized during this appeal by any symptomatology consistent with a muscle injury, such as atrophy, loss of power or strength, or asymmetric testing; therefore, it will not repeat its discussion here.  And as for the Veteran's lay assertion that left ulnar neuropathy, diagnosed by a nerve conduction velocity study conducted in January 2006, should be rated as part of his left shoulder disability, this issue was previously adjudicated and denied by the AOJ.  Thus, the Veteran's statements have been referred to the AOJ for consideration.  See 38 C.F.R. § 3.156 (2010).  Finally, the AOJ adjudicated whether service connection was warranted for a disability manifested by hand cramping in April 2009.  The Veteran was notified of this decision, but did not appeal it.  Thus, the Board does not have jurisdiction of it and such symptoms are not considered to be a part of his service-connected left shoulder disability picture.  

Higher ratings are available for disabilities of the shoulder under Diagnostic Codes 5200 and 5202.  However, the competent evidence of record fails to indicate that the Veteran's left shoulder disability is characterized by ankylosis, fibrous union of the humerus, false flail joint, or flail shoulder.  Absent evidence of symptomatology associated with these diagnostic codes, higher ratings are not available under them.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5200 and 5202.  

Finally, the Board has also considered whether the record raises the matter of an extra-schedular rating, as the above determination is based upon application of the pertinent provisions of VA's Rating Schedule.  38 C.F.R. § 3.321(b).  Pertinent to the issue of whether referral for extra-schedular consideration is warranted, a comparison between the level of severity and symptomatology of the Veteran's left shoulder disability with the established criteria found in the Rating Schedule shows that the rating criteria reasonably describes his disability level and symptomatology.  As discussed above, the rating criteria considers loss of range of motion and function due to factors such as pain, weakened movement, and fatigability.  Thus, it appears that his symptomatology, as discussed above, is adequately contemplated by the Rating Schedule.  See Thun v. Peake, 22 Vet. App. 111, 115-16 (2008).  As such, the Board need not consider whether there are related factors such as frequent hospitalization or marked interference with employment which might warrant referral for extra-schedular consideration.  Id.  It is neither asserted nor shown that his service connected left shoulder disability alone results in TDIU.  TDIU has already been granted by the AOJ based upon all service connected disabilities.  

Residuals of a Thoracic Spine Injury

Historically, the Veteran was in receipt of service-connected compensation benefits for residuals of a thoracic spine injury.  This disability was rated as 20 percent disabling analogous to Diagnostic Code 5237 on the basis that there was evidence forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees (i.e., 50 degrees).  In July 2007, the Veteran filed a claim for an increased disability rating.  The Agency of Original Jurisdiction (AOJ) denied his claim in February 2008.  Following the Board's August 2009 remand, the AOJ awarded an increase to 40 percent, effective as of October 5, 2009.  The Veteran has not indicated that the AOJ's actions in the September 2010 rating decision satisfied his appeal as to the disability rating assigned to residuals of a thoracic injury.  This increased rating claim therefore remains on appeal.  See AB v. Brown, 6 Vet. App. 35, 38 (1993) (holding that, on a claim for an initial or increased rating, the veteran will generally be presumed to be seeking the maximum benefit allowed by law and regulation, and it follows that such a claim remains in controversy, even if partially granted, where less than the maximum benefit available is awarded).

Diagnostic Code 5237 follows the General Formula for Diseases and Injuries of the Spine (hereinafter "Spine Rating Formula"), and provides, in relevant part, that a 20 percent rating should be assigned for forward flexion of the thoracolumbar spine greater than 30 degrees but not greater than 60 degrees; or, the combined range of motion of the thoracolumbar spine not greater than 120 degrees; or, muscle spasm or guarding severe enough to result in an abnormal gait or abnormal spinal contour such as scoliosis, reversed lordosis, or abnormal kyphosis.  A 40 percent rating is assigned for forward flexion of the thoracolumbar spine 30 degrees or less; or, favorable ankylosis of the entire thoracolumbar spine warrants a 40 percent rating.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243 (2010).  

The above criteria are to be applied irrespective of whether there are symptoms such as pain (whether or not it radiates), stiffness, or aching in the affected area of the spine, id., and "are meant to encompass and take into account the presence of pain, stiffness, or aching, which are generally present when there is a disability of the spine."  68 Fed. Reg. at 51,455 (Supplementary Information).  There are higher ratings available under the Spine Rating Formula, however, they require proof of unfavorable ankylosis, which is not present here.  38 C.F.R. § 4.71a, Diagnostic Codes 5235 to 5243.  

The Board has reviewed the lay and medical evidence of record and for the reasons discussed immediately hereafter concludes that the competent and probative evidence supports a 40 percent rating as of May 27, 2009, but no earlier.  It further finds that a rating in excess of 40 percent is not supported by the current record and that there is also no neurological impairment for which a separate rating is warranted.  

The Veteran has complained of mid back pain throughout this appeal.  Medical evidence of record reflects that he has, on occasion, sought treatment for his pain through his primary care physician and wears a back brace with some relief.  During the pendency of this appeal, at the May 2009 Board hearing, the Veteran testified that his thoracic spine disability had worsened since his previous VA examination in December 2008.  Specifically, the Veteran indicated that he experienced significant pain and spasms when bending forward; he testified that it felt as though his back was going to "lock up" on him.  

Following the May 2009 hearing, the Board remanded this appeal, in part, so that it could obtain a new examination which would, in essence, serve as a clinical investigation of the Veteran's lay assertion of increased severity.  The results of the examination, conducted in October 2009, demonstrated that the Veteran's thoracic spine disability had, in fact, worsened since previous examination.  Most notably, forward flexion in his thoracolumbar spine had decreased at least 15 degrees, from 45 degrees to 30 degrees, when compared to the results of the December 2007 VA examination.  The May 2009 VA examiner also stated that there was visible evidence of muscle spasm during range of motion testing.  As previously noted, the AOJ subsequently assigned a staged rating, increasing the Veteran's thoracic spine rating from 20 percent to 40 percent.  This increase was made effective October 5, 2009, the date of the VA examination which contained the aforementioned range of motion finding.  

Pertinent law provides that staged ratings are appropriate when the evidence contains factual findings that demonstrate distinct time periods in which a service-connected disability exhibited diverse symptoms meeting the criteria for different ratings during the course of the appeal.  See Hart v. Mansfield, 21 Vet. App. 505, 509-10 (2007); Fenderson v. West, 12 Vet. App. 119, 126 (1999).  Here, the AOJ determined, and the Board agrees, that the results of the May 2009 VA examination demonstrate symptomatology which more nearly approximates that contemplated by a 40 percent disability rating - namely, thoracolumbar forward flexion of 30 degrees or less.  However, the objective clinical evidence obtained at the VA examination should not be the sole source of evidence used to determine when the Veteran's thoracic spine disability underwent an increase in severity sufficient enough to warrant a higher rating.  As previously discussed, the Veteran provided competent lay testimony at a May 27, 2009, Board hearing that he had experienced increased pain and spasm with forward bending.  See Jandreau v. Nicholson, 492 F.3d 1372, 1377 (Fed. Cir. 2007); Layno v. Brown, 6 Vet. App. 465, 469 (1994).  Such lay assertion, while not sufficient to demonstrate range of motion findings contemplated by a 40 percent disability rating, is certainly suggestive of a further decrease in functional motion of the thoracolumbar spine and, in the present case, was subsequently confirmed by objective medical testing ordered for that specific purpose.  Therefore, affording all reasonable doubt in favor of the Veteran, the Board finds that the earliest competent evidence of an increase in the severity of his thoracic spine disability is his first assertion of increased pain and spasm with movement in his spine which occurred at the May 27, 2009, Board hearing.  See 38 U.S.C.A. § 5107(b) (West 2002); 38 C.F.R. § 4.3 (2010).  

As for whether a rating in excess of 20 percent is warranted prior to the May 2009 hearing, the competent and probative medical evidence dated during this period of the appeal fails to support the Veteran's more generic assertions that he is entitled to a higher rating.  In this regard, the range of motion findings dated prior to the May 2009 hearing, as contained within the aforementioned December 2007 VA examination report, a December 2008 VA examination report, and primary care treatment notes, shows "fair" range of motion with forward flexion limited to no fewer than 45 degrees.  These findings are a "worst case" picture, and reflect consideration of additional limitation due to factors such as pain, weakness, excess fatigability, and incoordination, as reported by examiners.  See DeLuca v. Brown, 8 Vet. App. 202 (1995); see also 38 C.F.R. §§ 4.40, 4.45 (2010).  As such results are more consistent with the 20 percent disability rating assigned prior to the May 2009 hearing, the Board is of the opinion that a preponderance of the evidence is against the assignment of a rating in excess of 20 percent prior to May 27, 2009.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5237 to 5242. 

As for the 40 percent rating assigned as of May 27, 2009, the competent and probative evidence of record is consistent with such rating and does not support an increase at this time per the Spine Rating Formula.  A rating in excess of 40 percent under this diagnostic criteria requires evidence of unfavorable ankylosis, which is defined as fixation of a spinal segment in a position other than neutral (zero degrees).  Id. at Note (5).  Here, the Veteran testified that he experiences pain and spasms with movement and that it feels as though his back is going to "lock up."  However, there is nothing to indicate that any thoracic segment is actually locked in a fixed and permanent position.  Moreover, none of the medical evidence of record indicates that the Veteran has been diagnosed with ankylosis in any thoracic segment.  Therefore, inasmuch as the evidence does not show unfavorable ankylosis, he has not demonstrated entitlement to a rating in excess of 40 percent.  

In evaluating the disability ratings assigned to the Veteran's thoracic spine disability, consideration has been given to the potential application of the various provisions of 38 C.F.R. Parts 3 and 4, as required by Schafrath v. Derwinski, 1 Vet. App. 589 (1991).  More specifically, the Board notes that it considered whether he is entitled to a higher rating under the Formula for Rating Intervertebral Disc Syndrome Based on Incapacitating Episodes.  38 C.F.R. § 4.71a, Diagnostic Code 5243.  Ratings under this diagnostic code are assigned according to the duration of "incapacitating episodes" throughout the year.  An "incapacitating episode" is defined as a period of acute signs and symptoms due to intervertebral disc syndrome that requires bed rest prescribed by a physician and treatment by a physician.  Id.  Here, the Veteran expressly denied any "incapacitating episodes" at the December 2008 VA examination, and indicated at the October 2009 that no physician has prescribed bed rest for his spine disability.  Thus, it does not appear that a higher rating is available under this diagnostic criteria.  

The Board has also considered whether the record reflects any additional functional impairment, including neurological abnormalities, associated with the Veteran's thoracic spine disability which warrant consideration for separate ratings.  See 38 C.F.R. § 4.71a, Note (1).  However, he has denied any radicular symptoms throughout this appeal, including foot drop, saddle anesthesia, and bowel or bladder incontinence.  Furthermore, neurological examination, including sensory testing, has been normal throughout.  

The Board acknowledges the Veteran's assertions that he is entitled to higher ratings for his residuals of a thoracic spine injury.  However, the Board must consider the entire evidence of record when analyzing the criteria laid out in the Rating Schedule.  His lay statements have already been discussed above, along with the relevant objective medical findings of record, and the Board finds that such evidence does not support ratings in excess of those assigned herein.  See Hayes v. Brown, 5 Vet. App. 60, 69-70 (1993).  In this regard, the Veteran testified in May 2009 that his disability had worsened and, in fact, subsequent objective examination confirmed a decrease in his range of motion that was consistent with a 40 percent rating, and no higher.  Prior to May 2009, however, there was no evidence, lay or medical, which supported a rating in excess of the already-assigned 20 percent.  Therefore, with consideration of the above, the Board concludes that the Veteran is entitled to no more than the currently assigned 20 percent rating prior to May 27, 2009.  As of May 27, 2009, the Board is satisfied that the evidence documents a worsening of his disability which demonstrates symptomatology more consistent with the next highest disability rating.  As such, a 40 percent rating, but no higher, will be assigned as of such date.  In reaching this conclusion, the benefit of the doubt doctrine was considered and discussed when appropriate.  See 38 U.S.C.A. § 5107 (West 2002); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).

Finally, the Board has also considered whether the record raises the matter of an extra-schedular rating, as the above determination is based upon application of the pertinent provisions of VA's Rating Schedule.  38 C.F.R. § 3.321(b).  Pertinent to the issue of whether referral for extra-schedular consideration is warranted, the evidence in this case does not show such an exceptional disability picture that the available schedular rating for thoracolumbar spine disabilities is inadequate.  A comparison between the level of severity and symptomatology of the Veteran's back disability with the established criteria found in the Spine Rating Formula shows that the rating criteria reasonably describes his disability level and symptomatology.  As discussed above, the rating criteria focuses on limitation of motion with consideration of functional loss due to pain, fatigue, lack of endurance, and incoordination; there is also consideration for altered or abnormal movement (such as antalgic gait) and incapacitating episodes.  It also considers additional ratings for neurological impairments which are not present here.  

In short, there is nothing in the record to indicate that the symptomatology associated with this service-connected disability is not contemplated by the schedular rating criteria.  As such, the Board need not consider whether there are related factors such as frequent hospitalization or marked interference with employment which might warrant referral for extra-schedular consideration.  Id.  It is neither asserted nor shown that his service connected residuals of thoracic spine disability alone results in TDIU.  TDIU has already been granted by the AOJ based upon all service connected disabilities.


ORDER

Service connection is granted for residuals of a right shoulder sprain, contusion-type.

A disability rating in excess of 10 percent for bilateral flat feet is denied for the period of the appeal dated prior to November 2, 2006. 

A disability rating of 30 percent, but no higher, for bilateral flat feet is granted for the period of the appeal as of November 2, 2006.  

A disability rating in excess of 20 percent for post-operative residuals of a left shoulder injury with partial tear of the supraspinatus tendon and rotator cuff, loose osteochondritis body, and degenerative arthritis, is denied.

A disability rating in excess of 20 percent for residuals of a thoracic spine injury is denied for the period of the appeal dated prior to May 27, 2009.  

A disability rating of 40 percent, but no higher, for residuals of a thoracic spine injury is granted for the period of the appeal as of May 27, 2009.  



REMAND

The Board previously remanded the issue of entitlement to an increased rating for residuals of a left knee injury with chondromalacia, in part, to obtain a new VA examination.  Such examination was requested in light of the Veteran's May 2009 testimony that his knee disability had worsened in severity since the last VA examination.  See Littke v. Derwinski, 1 Vet. App. 90, 92 (1990); Snuffer v. Gober, 10 Vet. App. 400 (1997).  A review of the examination obtained in October 2009 reveals that the Veteran's left knee was evaluated.  However, relevant to the current remand, the examiner provided range of motion findings for the left hip joint, rather than the left knee joint.  

Knee disabilities are rated, in part, on the basis of limitation of motion of the affected joint.  See 38 C.F.R. § 4.71a, Diagnostic Codes 5256 to 5262 (2010).  Any examination which fails to contain the range of motion findings for the knee joint must therefore be deemed inadequate on its face.  See 38 C.F.R. § 4.2 (2010).  Furthermore, to the extent that the Agency of Original Jurisdiction (AOJ) failed to obtain an examination that is adequate for rating purposes, there has not been substantial compliance with the Board's August 2009 remand directives and this issue must therefore be returned for a new examination.  See Stegall v. West, 11 Vet. App. 268, 271 (1998) (holding that a remand confers on the claimant, as a matter of law, the right to compliance with the remand order).  

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for a VA orthopedic examination for the purposes of ascertaining the current severity and manifestations of his service-connected residuals of a left knee injury with chondromalacia.  The claims file, including a copy of this REMAND, must be made available to the examiner, and the examination report should reflect that the claims file was reviewed in conjunction with the examination.  All indicated tests and studies should be accomplished and the findings then reported in detail.  The examiner should provide comments regarding the following.  Any opinions provided by the examiner should include a rationale which reflects consideration of both the medical and lay evidence of record.  

	(a) Describe all manifestations of the Veteran's residuals of a left knee injury with chondromalacia, including whether there is any evidence of ankylosis, subluxation, lateral instability, "locking," or effusion into the joint.  The examiner should also address any weakened movement, including weakened movement against varying resistance, excess fatigability with use, incoordination, painful motion, pain with use, and provide an opinion as to how these factors result in any limitation of motion.  In conducting range of motion testing of the knee joint, the examiner should accurately measure and report where any recorded pain begins and ends.  If the Veteran describes flare-ups of pain, the examiner should offer an opinion as to whether there would be additional limits on functional ability during flare-ups, and if feasible, express this in terms of additional degrees of limitation of motion during the flare-ups.  

	(b) If the examiner determines that the Veteran has arthritis in his left knee, then he/she should provide an opinion as to whether it is more likely than not (i.e., probability greater than 50 percent), at least as likely as not (i.e., probability of 50 percent), or less likely than not (i.e., probability less than 50 percent), that such arthritis is related to the Veteran's service-connected injury, to include as secondary to any residuals, including chondromalacia.  

	(c) Finally, the examiner should describe any functional impact on the Veteran's daily life and employment, including any restriction on his ability to ambulate.  

2.  Thereafter, the AOJ should review the claims file to ensure that the foregoing requested development has been completed.  In particular, the AOJ should review the examination/opinion report(s) to ensure that they are responsive to and in compliance with the directives of this remand and if not, the AOJ should implement corrective procedures.  See Stegall v. West, 11 Vet. App. 268 (1998). 

3.  After completion of the above, and any other development deemed necessary, review the expanded record and readjudicate the issue of entitlement to an increased rating for residuals of a left knee injury with chondromalacia.  Unless the full benefit sought on appeal is granted, the Veteran and his representative, if any, should be furnished an appropriate supplemental statement of the case and afforded an opportunity to respond.  The case should then be returned to the Board for appellate review.  

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate 

action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2010).




______________________________________________
MILO H. HAWLEY 
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


